Citation Nr: 0004027	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  96-26 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

Entitlement to an increased rating for post-cerebral 
concussion with anxiety reaction, headaches, and tinnitus, 
currently evaluated as 30 percent disabling.  

Entitlement to an increased rating for tinea versicolor and 
tinea pedis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1968 to 
March 1970.  

The matters before the Board of Veterans' Appeals (Board) are 
on appeal from the November 1994, July 1995, and May 1999 
rating decisions from the New Orleans, Louisiana, Department 
of Veterans Affairs (VA) Regional Office (RO).  The Board 
previously remanded this case in September 1997 for 
comprehensive VA neurological, psychological, psychiatric, 
and dermatology examinations.  This matter is now before the 
Board for final appellate review.  


FINDINGS OF FACT

1.  The medical evidence shows appropriate affect, normal 
speech, fair judgment and insight, and no evidence of panic 
attacks.  

2.  The veteran successfully worked for 16 years after his 
head injury, and he maintains a close relationship with his 
wife and ties with his children.  

3.  The veteran does not experience prostrating and prolonged 
headaches productive of severe economic adaptability.  

4.  The medical evidence shows pruritus resolved with 
treatment, mild scaling, and no exudate, extensive lesions, 
or marked disfigurement.  


CONCLUSIONS OF LAW

1.  The criteria are not met for an increased rating for post 
cerebral concussion with chronic anxiety reaction, headaches, 
and tinnitus, currently 30 percent disabling.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.20, 
38 C.F.R. § 4.124a, Diagnostic Codes 8045 and 8100 (1999); 
38 C.F.R. § 4.130, Diagnostic Codes 9304, 9400, and 9413 
(1999) (effective November 7, 1996); 38 C.F.R. § 4.132, 
Diagnostic Codes 9304, 9400, and 9413 (effective prior to 
November 7, 1996).  

2.  The criteria are not met for an increased rating for 
tinea versicolor and tinea pedis, currently 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.10, 4.20, 4.118, Diagnostic Codes 7804 and 7806 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claim of entitlement to an increased rating for
post-cerebral concussion with anxiety reaction, headaches, 
and tinnitus,
currently evaluated as 30 percent disabling.

Factual Background

The veteran underwent a VA neurological examination in August 
1970.  The veteran was ambulatory and unaccompanied.  He 
reported that he was engaged in combat in Vietnam when he was 
blown into the air and sustained a cerebral concussion during 
a mortar rocket attack.  Afterwards, he became extremely 
nervous and experienced headaches.  Physical examination 
revealed that the cranial nerve 5 revealed a slight increase 
in jaw jerk and no other abnormality.  The other cranial 
nerves were within normal limits.  Motor function was pretty 
good.  Reflexes were 2 or 3 + overall equal, bilaterally.  
Cerebellar testing was entirely within normal limits in the 
upper and lower extremities.  Sensory examination revealed no 
loss of sensation over all 4 extremities in the trunk and 
face.  The impression was a cerebral concussion, by history, 
with psychogenic moderately severe headaches and chronic 
anxiety reaction.  

The veteran underwent a VA neurological disorders examination 
in August 1994.  He reported having headaches in 1970s when 
he was posted in Vietnam.  The headaches last for 45 minutes 
to 1 hour and occur 2-3 per week.  At times, the pain was so 
severe, pounding in character, that he had to lie down and 
rest.  There was no associated symptomatology of nausea, 
vomiting, photophobia, double vision, or paresthesias during 
the headaches.  Physical examination revealed that the 
veteran's mental status, cranial nerves, including fundi, 
were within normal limits.  There was no motor weakness, no 
atrophy of muscles, and stance and gait were normal.  The 
impression was headache of muscle contraction type that was 
aggravated by anxiety and tension.  The veteran also 
underwent a mental disorders examination in August 1994.  The 
veteran reported poor sleep, fair appetite, good 
concentration and good energy.  He stated that he was a loner 
and did not like to relate to people.  He reported that he 
had difficulty with his anger but was able to control it.  He 
reported that he had lost interest in his hobbies.  He was 
able to have a close relationship with his wife but felt 
detached from other people.  Physical examination revealed 
that the veteran's speech was of normal rate, tone, and 
volume, and his affect was full range and appropriate.  His 
thought process was goal-directed with no looseness of 
association or flight of ideas.  He had no suicidal ideation, 
no homicidal ideation, and no auditory or visual 
hallucinations.  He was alert and oriented times 3.  He 
remembered 3 of 3 objects in 5 minutes.  He performed serial 
3s times 5.  His judgment and insight were fair.  The Axis 
III diagnosis was post-cerebral concussion with chronic 
anxiety reaction and headaches.  

The October 1994 treatment report stated that the veteran had 
muscle contraction type headaches aggravated by anxiety.  The 
veteran's April 1995 appeal alleged that he experienced 
headaches 3-4 times weekly for hours and that he had blurred 
vision, ringing of the ears and dizziness.  

The veteran provided sworn testimony at a regional office 
hearing in April 1995. He went to the mental hygiene clinic 
every 3 months.  As a result of the concussion, he 
experienced anxiety and difficulty sleeping.  He had 
headaches 3-4 times per week, sometimes for 2 hours or 
longer.  He had a terrible pain on the top of his head and 
blurred vision.  Transcript (April 1995), page 2.  He had to 
lay quietly in the dark to get relief.  He experienced 
ringing in his ears during the headaches.  Transcript (April 
1995), page 5.  His last job was in March 1993, and he was 
not working now.  Transcript (April 1995), page 6.  The 
veteran was married and had 3 children.  The children were 
older and stayed out of his way.  When he was working, some 
people got on his nerves.  Transcript (April 1995), page 7.  
The veteran was still going to the mental hygiene clinic.  
Transcript (April 1995), page 8.  

In April 1996, the veteran reported headaches related to 
increased stress.  The veteran also reported headaches to VA 
examiners in April 1995, July 1995, September 1995, November 
1995, December 1995, February 1996, May 1996, July 1996, 
September 1996, November 1996, January 1997, and July 1997.  
The August 1997 treatment note stated that the veteran had 
chronic tension headaches and anxiety.  

The October 1997 x-ray revealed no evidence of fracture or 
dislocation.  The impression was that there was a 
calcification in the fax cerebri; otherwise, the skull series 
was normal.  

The veteran underwent a VA brain and spinal cord examination 
in November 1997.  Since the head injury in Vietnam, he had 
headaches 2-3 times per week that lasted 1-2 hours.  He 
reported that the headaches started in both temples, radiated 
to the back, and required him to lie down in a quiet place.  
He had photophobia, phonophobia, blurred vision, and ringing 
in the ears.  Neurological examination revealed that the 
cranial nerves were all within normal limits.  The diagnosis 
was headache most probably related to the trauma and some 
element of vascular type headache, and a back problem with 
radiculopathy.  

The veteran underwent a VA psychological disability 
examination in November 1997.  The veteran reported that he 
last worked in January 1997 for 2 months but that he had to 
discontinue due to back problems.  He performed well at his 
previous job as a courier because he did not have to 
associate with people.  The veteran reported that some people 
bothered him and that he liked being alone most of the time.  
He reported an anxiety reaction because he always looked 
forward and back to see who was watching him.  He complained 
of bad headaches 2-3 times per week.  The veteran arrived on 
time for his appointment and was casually dressed with 
adequate hygiene.  He was fully oriented.  His spontaneous 
speech was normal.  There was no evidence of cognitive 
deficits.  His headaches were exacerbated when he became 
anxious.  He reported occasional nightmare, and in the past, 
had even grabbed his wife and started choking her in response 
to a nightmare.   He was less interested in activities since 
his return from Vietnam, and he described feelings of 
emotional detachment, even from his mother.  He reported 
sleep disturbances and frequent irritability.  In accordance 
with the Board remand, the psychologist delineated symptoms 
according to the organic brain syndrome and posttraumatic 
stress disorder (PTSD).  The psychologist opined that most 
likely related to the organic brain syndrome were headaches, 
irritability, social withdrawal, and cognitive dysfunction.  
Most likely related to PTSD were re-experiencing symptoms, 
avoidance symptoms, emotional detachment, arousal symptoms, 
and some exacerbation of concussion symptoms.  Although 
irritability was probably directly attributable to the 
concussion, it was likely that PTSD was exacerbating the 
irritability, headaches, and social withdrawal.  The veteran 
had concentration difficulties although it was difficult to 
determine if this was a function of the head injury or of 
PTSD.  Test results suggested little intellectual decline 
related to the head injury.  His concentration was adequate 
on simple tasks but mildly impaired on tasks requiring more 
extensive mental manipulation.  He had significant difficulty 
with mental flexibility.  Naming and spoken language 
functions were within normal limits.   Fine motor speed was 
impaired for the right, dominant hand.  Psychological testing 
revealed generalized distress with both depressive and 
anxious components.  The diagnostic impression of Axis I was 
mild to moderate chronic PTSD, cognitive disorder not 
otherwise specified, related to post concussive syndrome, and 
personality change due to head injury.  The diagnostic 
impression of Axis III was a history of traumatic brain 
injury with concussion.  The psychologist opined that the 
current global assessment function (GAF) of 60 was based on 
the veteran's moderate social problems due to his explosive 
temper but that he continued in a marriage with reasonable 
relationships with his wife and children.  Although he was 
not working, this work dysfunction was mostly a result of his 
back injury, and his job choices had been restricted due to 
his social withdrawal and difficulties interacting with 
others.  The cognitive disorder and personality changes due 
to the head injury were equivalent to the old organic brain 
syndrome diagnosis.  The psychologist could not determine 
completely the relative degree to which PTSD versus 
personality change due to head injury contributed to the 
veteran's occupational and social impairment.  The 
psychologist opined that it was likely that the cognitive 
impairment contributed little to his occupational and social 
dysfunction because the veteran was distressed from combat 
before the head injury.  However, his head injury seemed to 
be the major turning point in the symptom expression of 
irritability and social withdrawal.  The psychologist opined 
that PTSD was likely to further exacerbate the irritability, 
social withdrawal, and headaches.  

The veteran underwent a psychiatric disability examination in 
November 1997.  The examiner stated that he reviewed the 
neurological and psychological examination reports and the 
veteran's claims file.  The psychiatrist did not see any 
residual of the veteran's organic brain syndrome secondary to 
his concussion from a psychiatric standpoint.  The 
psychiatrist noted that the neurologist felt that headaches 
might be posttraumatic or vascular in origin.  The 
psychiatrist opined that the psychologist would be more 
equipped to pick up any cognitive disorder that he had been 
unable to find in the psychiatric mental status examination.  


Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Regulations require the evaluation of the complete medical 
history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2 
(1999).  The Rating Schedule also provides that when 
evaluating the mental disorder, the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission shall be considered and the evaluation shall be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  The evaluation also must consider 
the extent of social impairment, but shall not be assigned 
solely on the basis of social impairment.  When a single 
disability has been diagnosed both as a physical condition 
and as a mental disorder, the rating agency shall evaluate it 
using a diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  See 38 C.F.R. § 4.126 
(1999).  

Organic disease of the central nervous system are evaluated 
under the criteria of 38 C.F.R. §  4.124, the schedule of 
ratings for neurological conditions and convulsive disorders.  
With the exceptions noted, disability from the following 
diseases and their residuals may be rated from 10 percent to 
100 percent in proportion to the impairment of motor, 
sensory, or mental function.  Consider especially psychotic 
manifestations, complete or partial loss of use of one or 
more extremities, speech disturbances, impairment of vision, 
disturbances of gait, tremors, visceral manifestations, etc., 
referring to the appropriate bodily system of the schedule.  
With partial loss of use of one or more extremities from 
neurological lesions, rate by comparison with the mild, 
moderate, severe, or complete paralysis of peripheral nerves.  

Brain disease due to trauma is evaluated under the criteria 
of Diagnostic Code 8045.  Purely neurological disabilities, 
such as hemiplegia, epileptiform seizures, facial nerve 
paralysis, etc., following trauma to the brain, will be rated 
under the diagnostic codes specifically dealing with such 
disabilities, with citation of a hyphenated diagnostic code 
(e.g., 8045-8207).  Purely subjective complaints such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under diagnostic code 9304.  This 10 percent rating will 
not be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under diagnostic code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (1999).  In turn, dementia due to head 
trauma is evaluated under the criteria of Diagnostic Code 
9304.  

Dementia, generalized anxiety disorder and anxiety disorder, 
not otherwise specified, are evaluated under the criteria of 
the General Rating Formula for Mental Disorders.  Total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, is entitled to 
a 100 percent evaluation.  Occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships, is entitled to a 70 percent evaluation.  
Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, is entitled to a 50 percent evaluation.  
Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), is entitled to 
a 30 percent evaluation.  38 C.F.R. § 4.130 (1999).  

New evaluation criteria for anxiety disorders became 
effective November 7, 1996.  Where a law or regulation 
changes after a claim is filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Therefore, anxiety disorders must be 
evaluated under the criteria, old or new, which are 
determined to be more beneficial to the veteran.  

Prior to November 1996, governing regulation provided that 
the severity of a psychiatric disability would be measured by 
actual symptomatology, as it affects social and industrial 
adaptability.  Evaluators were specifically instructed not to 
"underevaluate the emotionally sick veteran with a good work 
record, nor [to] overevaluate his or her condition on the 
basis of a poor work record not supported by the psychiatric 
disability picture."  38 C.F.R. § 4.130 (1996).  Under the 
old criteria, a 30 percent evaluation was warranted for 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
evaluation was warranted if an ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired, and by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation was warranted if an 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 evaluation was warranted if the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, and there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such a fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior, and the 
veteran is demonstrably unable to maintain or retain 
employment.  38 C.F.R. § 4.132 (1996).  In applying this 
standard, the VA interprets "definite" to mean "distinct, 
unambiguous, and moderately large in degree."  VAOPGCPREC 9-
93 (Nov. 9, 1993).  

Headaches will be evaluated under the criteria for migraine 
headaches, an analogous disease.  See 38 C.F.R. § 4.20 
(1999).  Migraine headaches are evaluated under the criteria 
of 38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 50 percent 
evaluation is warranted for migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  A 30 percent 
evaluation is warranted for migraine headaches with 
characteristic prostrating attacks occurring on an average 
once a month over last several months.  A 10 percent 
evaluation is warranted for migraine headaches with 
characteristic prostrating attacks averaging one in 2 months 
over last several months.  38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (1999).  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).


Analysis

As a preliminary matter, the Board will adjudicate a decision 
based upon the current evidence because the veteran did not 
answer the RO's July 1995 letter that asked whether he wanted 
a Board hearing in Washington, D.C. or a Travel Board hearing 
at the regional office.  In any event, the veteran received a 
regional office hearing in April 1995.  

The claim for an increased rating is well grounded because 
the veteran's June 1994 statement asserted that his service-
connected disabilities have increased in severity.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A veteran's assertion that the disability has 
worsened serves to render the claim well grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

The veteran's disability has been diagnosed as both a 
physical condition and as a mental disorder.  Therefore, the 
Board will rate the disability under the diagnostic code that 
represents the more disabling aspect of the veteran's 
condition.  See 38 C.F.R. § 4.126.  With respect to the 
veteran's physical condition, the veteran has already 
received an evaluation in excess of the 10 percent rating 
available under Diagnostic Code 8045 for purely subjective 
complaints of headaches and insomnia without a diagnosis of 
multi-infarct dementia.  In addition, an increased rating is 
not warranted for headaches under the criteria of Diagnostic 
Code 8100.  Although the veteran experiences headaches 2-3 
times per week for 1-2 hours at a time, he did not provide 
evidence of prostrating and prolonged headaches productive of 
severe economic adaptability.  Rather, the veteran worked for 
16 years after his head injury, and the November 1997 
examiner and the veteran attributed most of his current work 
dysfunction to a back injury.  

With respect to a mental disorder, the current 30 percent 
rating continues to be warranted under the criteria of 
Diagnostic Codes 9304, 9400, and 9413.  A 50 percent rating 
is not warranted under the new criteria that went into effect 
in November 1996.  In support of an increased rating, the 
veteran is only able to work if left alone, and the November 
1997 examiner noted mild impairment of concentration and 
significant difficulty with mental flexibility.  Against an 
increased rating, the veteran reported that he worked well as 
a courier.  His affect was appropriate and of full range in 
August 1994.  His speech was of normal rate, tone, and volume 
in August 1994, and his spontaneous speech was normal in 
November 1997.  There was no evidence of panic attacks.  
There was no evidence of cognitive deficits in November 1997.  
His judgment and insight were fair in August 1994.  His 
thought process was goal-directed with no looseness of 
association or flight of ideas in August 1994.  Although he 
is detached from his mother, he maintains a close 
relationship with his wife and ties with his children, and 
prior to his back injury, the veteran worked successfully for 
16 years.  

A 50 percent rating is also not warranted under the old 
criteria in effect prior to November 1996.  With respect to 
an ability to establish and maintain effective and favorable 
relationships with people, the veteran is irritable and wants 
to be alone.  Nonetheless, he has maintained a close 
relationship with his wife and ties with his children.  
Although he experiences significant difficulty with mental 
flexibility, the veteran has not experienced considerable 
industrial impairment because he worked successfully for 16 
years.  The November 1997 examiner opined that cognitive 
impairment contributed little to occupational and social 
dysfunction because the veteran was distressed from combat 
before the head injury.  In any event, the November 1997 
examiner and the veteran attributed his current industrial 
impairment to his back injury.  Accordingly, the veteran's 
disability picture more nearly approximates the criteria for 
a 30 percent rating.  

It should also be noted that service connection is also in 
effect for post-traumatic stress disorder with anxiety 
reaction, which is currently assigned a separate 10 percent 
evaluation.  

Finally, extraschedular considerations do not apply in this 
case because exceptional circumstances have not been claimed 
or demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 
97-98 (1997); 38 C.F.R. § 3.321(b)(1999).



The claim of entitlement to an increased rating for tinea 
pedis and tinea versicolor, currently 10 percent disabling

Factual Background

The veteran underwent a VA dermatology examination in August 
1970.  He reported that, in Vietnam in 1969, he developed 
itching, scaling rash on both of his feet.  He also noticed 
some scaling and itching rash on his neck and upper 
shoulders.  Physical examination revealed slightly yellow 
hypopigmented scaly macula lesions of 1-2 centimeters (cm) 
diameter on the posterior aspect of the neck, upper part of 
the back, and deltoid areas.  On the plantar aspect of both 
feet, there was a minimal amount of scaliness on the ball and 
heel areas and in both fourth web spaces.  The diagnosis was 
tinea versicolor of the back and deltoid areas and tinea 
pedis, bilaterally.  

In October 1992, the veteran underwent a single shave biopsy 
of the skin of his left dorsal forearm.  The epidermis showed 
a raised, pigmented lesion measuring 9 millimeters (mm) at 
the greatest dimension.  The diagnosis was seborrheic 
keratosis.  

The veteran underwent a VA general examination in August 
1994.  Physical examination revealed pigmented spots on the 
frontal area with scars secondary to acne on the upper back, 
a chronic skin rash in the groin area, and tinea pedis 
maceration of the skin between the toes.  

The veteran's April 1995 appeal alleged that he had a chronic 
rash on his feet, chest, groin, back, and forehead.  He 
alleged that medication did not help.  

The veteran provided sworn testimony at a regional office 
hearing in April 1995.  The veteran requested a special 
dermatology examination.  Transcript (April 1995), page 2.  
He had a chronic skin problem between his toes, in the groin 
area, and on his chest, back, and forehead.  Transcript 
(April 1995), page 3.  

The veteran underwent a VA skin diseases examination in 
October 1997.  The veteran reported darkening of his face for 
10 years.  It started as small red and scaly patches and 
occasionally involved his back and chest.  The veteran 
complained that his face burned in hot weather and 
occasionally scaled and got darker in sunlight.  He also 
complained of itching on his flanks.  Physical examination 
revealed glabella, dorsal nose, lateral cheeks with non-scaly 
hyper-pigmented patches, bilateral flanks with xerotic 
changes, and a few slightly eczematous small patches.  
Potassium hydroxide scraping of the face was negative.  The 
diagnoses were melasma and nummular eczema.  The examiner 
opined that these diagnoses were likely not related to his 
service connection.  

The veteran underwent a VA skin disease examination in July 
1998.  The veteran reported a 30-year history of bilateral 
facial, forehead, and brown pruritus.  Recently, his pruritus 
resolved with treatment.  In addition, the veteran complained 
that he had jock itch in addition to bilateral foot 
dermatitis.  Physical examination revealed that the face was 
significant for areas of confluent hyper-pigmentation across 
the forehead and bilateral face including the chin.  There 
were no areas of erythema, vesicles bulla or scale 
appreciated.  The chest, shoulders, back, buttocks, and groin 
were without lesions. The veteran had hyper-pigmented patches 
bilaterally in the inguinal areas intertriginous.  The 
veteran had maceration of the bilateral toe webs without 
significant scaling.  The veteran had deep-seated vesicles 
located on the bilateral feet primarily lateral aspects and 
insteps in addition to air insercinate areas hyperkeratosis.  
The toenails appeared normal.  Potassium hydroxide testing of 
the bilateral feet was positive for fungus.  The assessments 
included tinea pedis, hyper-pigmentation of the face, 
probable tinea corporis with hyper-pigmented intertrigo.  

The veteran underwent a VA skin diseases examination in 
November 1998.  The veteran reported a 30-year history of 
bilateral facial, forehead, and brow pruritus.  Physical 
examination revealed that the veteran had tinea pedis and 
maceration between the toes bilaterally.  There was some mild 
scaling that was pruritic.  There was no exudate.  There was 
no evidence of tinea versicolor on today's examination.  It 
appeared that the veteran had a long history of seborrheic 
dermatitis on his forehead, globular region, and nasal labial 
folds.  There was hyperpigmentation of those areas but some 
mild erythema and scaling in the nasal labial folds.  The 
examiner opined that that hyperpigmentation was from the 
seborrheic dermatitis.  The veteran stated that this had also 
been a problem since the 1970s.  It was on the veteran's 
forehead and cheeks and was not of normal skin color.  
Hyperpigmentation was in the inguinal area bilaterally.  The 
examiner was not sure if the veteran had tinea corporis in 
the past because there was no evidence of tinea corporis in 
the inguinal region in the previous charts.  The examiner 
opined that the veteran had tinea pedis since the 1970s and 
that it was possibly related to Vietnam.  

The January 1999 outpatient note stated that the veteran had 
hyperpigmentation of the glabella and both cheeks, minimal 
maceration between the toes, no appreciable scaling of the 
face or scalp, and an 8 mm subcutaneous nontender nodule on 
the lower left helix with no overlying epidermal change.  


Criteria

Tinea versicolor and tinea pedis are not listed in the rating 
schedule.  Therefore, tinea versicolor and tinea pedis will 
be evaluated under the criteria of tinea barbae, an analogous 
disease.  When a disability not specifically provided for in 
the rating schedule is encountered, it will be rated under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  See 38 C.F.R. § 4.20 
(1999).  In turn, tinea barbae is evaluated under the 
criteria of Diagnostic Code 7806.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (1999).  Eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant eczema, is 
entitled to a 50 percent evaluation.  Eczema with exudation 
or itching constant, extensive lesions, or marked 
disfigurement is entitled to a 30 percent evaluation.  Eczema 
with exfoliation, exudation or itching, if involving an 
exposed surface or extensive area is entitled to a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7806 (1999).  


Analysis

The Board will adjudicate a decision based upon the current 
evidence because the veteran did not answer the RO's July 
1995 letter that asked whether he wanted a Board hearing in 
Washington, D.C. or a Travel Board hearing at the regional 
office.  In any event, the veteran received a regional office 
hearing in April 1995.  

The claim for an increased rating is well grounded because 
the veteran's June 1994 statement asserted that his service-
connected disabilities have increased in severity.  See 
38 U.S.C.A. § 5107(a); Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  

A 10 percent rating continues to be warranted for tinea pedis 
and tinea versicolor.  In July 1998, the examiner noted that 
pruritus, or itching, had resolved with treatment.  In 
November 1998, although the veteran had itchy tinea pedis and 
maceration between the toes bilaterally, scaling was mild, 
and there was no exudate.  Moreover, in November 1998, there 
was no evidence of tinea versicolor.  In January 1999, the 
examiner noted that maceration was minimal between the toes, 
and there was no appreciable scaling of the face or scalp.  A 
30 percent rating is not warranted because the evidence does 
not show constant exudation or itching, extensive lesions, or 
marked disfigurement.  Accordingly, the veteran's disability 
picture more nearly approximates the criteria for a 10 
percent rating.  

Finally, extraschedular considerations do not apply in this 
case because exceptional circumstances have not been claimed 
or demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 
97-98 (1997); 38 C.F.R. § 3.321(b)(1999).



ORDER

The claim of entitlement to an increased rating for post 
cerebral concussion with chronic anxiety reaction, headaches, 
and tinnitus, currently 30 percent disabling, is denied.  

The claim of entitlement to an increased rating for tinea 
pedis and tinea versicolor, currently 10 percent disabling, 
is denied.  





		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

